DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Linke (DE 19819364 A1) in view of Binder et al. (DE 19516927 A1)
Regarding claim 1, Linke discloses a control flap comprising a flap body (2) and a circumferential seal (12) that is capable of sealing upon abutting a sealing surface  of an opening (4)  to be sealed, the flap body (2) being made of a thermoplastic (2nd  paragraph under “description of the embodiments” in the machine translation) and the seal (12) being made of an elastomer (3rd paragraph under “description of the embodiments” in the machine translation) wherein the seal (12) is joined to the flap body (2) via a pressure plate (14) made of elastomeric plastic.
Linke is silent as to the pressure plate (14) is made of thermoplastic material.
Binder discloses a throttle valve (2) having an expansion element (7) which represents the outer edge of the throttle valve wings (4,5) made of thermoplastic material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Linke by using an outer edge made of thermoplastic material as disclosed by Binder to provide enhance performance. 
Regarding claim 2, wherein the flap body (2) has a recess (18) for receiving the seal (12) with the pressure plate (14), and the recess (18) forms a circumferential front abutment surface toward the seal (12).
Regarding claim 3, wherein the seal (12) has a convex sealing lip toward the sealing surface; see figures 1-2.
Regarding claim 4, wherein the seal (12) has an undercut (18) to receive an edge section of the pressure plate (14).

Regarding claim 8, wherein the pressure plate (14) and the flap body (2) are made of the same thermoplastic.
Regarding claim 9, wherein the pressure plate (14) is welded to the flap body (2).
Regarding claim 10, wherein the thermoplastic comprises at least one polyamide and has a glass fiber content.
Regarding claim 11, wherein the seal (12) is made of a fluoro-rubber (elastomer).
Regarding claim 12, Linke discloses a method for producing the control flap (2) of claim 1, comprising: a) producing the flap body (2) from a thermoplastic using an injection molding process; b) producing the pressure plate (14) from a thermoplastic using an injection molding process; c) producing the seal (12) from an elastomer using an injection molding process; d) introducing the pressure plate (14) into the undercut of the seal (12); e) inserting the pressure plate (14) with the seal (12) into the recess (18) of the flap body (2); and f) bonding the pressure plate (14) and flap body (2). 
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose control flaps..

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747